Registration No. 33-58383 File No. 811-07255 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 27 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 29 [X] OPPENHEIMER INTERNATIONAL BOND FUND (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices)(Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OppenheimerFunds, Inc. Two World Financial Center, 225 Liberty Street 11th Floor, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [] Immediately upon filing pursuant to paragraph (b) [] On , pursuant to paragraph (b) [X] 60 days after filing, pursuant to paragraph (a)(1) [] On , pursuant to paragraph (a)(1) [] 75 days after filing, pursuant to paragraph (a)(2) [] On , pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This filing is made solely to correct the series number under which the Fund’s Class I shares are registered.Parts A, B and C are incorporated by reference to Amendment No. 25 to the Registrant’s Registration Statement (File No. 033-58383), filed on January 26, 2012. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 2nd day of March 2012. OPPENHEIMER INTERNATIONAL BOND FUND By: /s/ William F. Galvin, Jr.* William F. Glavin, Jr., President, Principal Executive Officer and Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date William L. Armstrong* Chairman of the March 2, 2012 William L. Armstrong Board of Trustees William F. Glavin, Jr * President, Principal March 2, 2012 William F. Glavin, Jr Executive Officer and Trustee Brian W. Wixted* Treasurer, Principal March 2, 2012 Brian W. Wixted Financial & Accounting Officer Edward L. Cameron* Trustee March 2, 2012 Edward L. Cameron Jon S. Fossel* Trustee March 2, 2012 Jon S. Fossel Sam Freedman* Trustee March 2, 2012 Sam Freedman Beverly L. Hamilton* Trustee March 2, 2012 Beverly L. Hamilton Robert J. Malone* Trustee March 2, 2012 Robert J. Malone F. William Marshall, Jr.* Trustee March 2, 2012 F. William Marshall, Jr. Richard Grabish* Trustee March 2, 2012 Richard Grabish Victoria Herget* Trustee March 2, 2012 Victoria Herget James Vaughn* Trustee March 2, 2012 James Vaughn *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact
